Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155440 & (25)(29)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 155440
                                                                     COA: 335712
                                                                     Wayne CC: 12-000953-FC;
                                                                                12-005075-FC
  MARK CARTER,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to amend is GRANTED, and the motion to
  compel is DENIED. The application for leave to appeal the January 4, 2017 order of the
  Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to
  answer the application for leave to appeal within 28 days after the date of this order. The
  prosecutor shall also specifically address: (1) the defendant’s contention that he never
  filed a motion for relief from judgment; and (2) whether the procedures described in this
  Court’s March 8, 2016 remand order have been provided to the defendant since the entry
  of the May 20, 2016 order that is currently under review, possibly at a hearing on
  December 21, 2016.

        The application for leave to appeal remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
         s0209
                                                                                Clerk